 

AO 24 SBiRev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page 1 of 1

UNITED STATES DISTRICT COURT.
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. _ {For Offenses Committed On or After November 1, 1987)

Luis Miguel Sanchez-Dominguez Case Number: 3:19-mj-23177

Stephen D Lemish

 

 

 

 

 

 

 

Defendant's Attorney
REGISTRATION NO. 88037298 | FILED
- THE DEFENDANT: a
Ed pleaded guilty to count(s) 1 of Complaint AUG 08 2019
L] was found guilty to count(s) | CLERKS MURTHA? COURT
after a plea of not guilty. SOUTHERN GISTRT OF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which invol¥BY¥hé wing-offense(s): 2"
Title & Section ‘Nature of Offense — Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C The defendant has been found not guilty on count(s)
CL) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

__ The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
‘Imprisoned for a term of: ae

 

D1 TIMESERVED O a ___ days

 

KI Assessment: $10 WAIVED Fine: WAIVED .
bx] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT iS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments »
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, August 8, 2019
Date of Imposition of Sentence

Received _ ; & a , tasd

DUSM , HONORABLE F. A. GOSSETT III
. UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy - -3219-mj-23177

 
